UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RONALD NEWTON,                                   §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-308
                                                 §
LORIE DAVIS, et al.,                             §
                                                 §
                Defendants.                      §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Ronald Newton, a prisoner confined at the Stiles Unit of the Texas Department

of Criminal Justice, Correctional Institutional Division, proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983 against Lorie Davis, the Board of Pardons and Paroles,

Rachel Alderett, and Pam Corey.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge has submitted a Report and Recommendation of United

States Magistrate Judge. The magistrate judge recommends denying plaintiff’s motion for leave

to proceed in forma pauperis, and dismissing the action without prejudice pursuant to 28 U.S.C.

§ 1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.
       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit. Plaintiff contends that one of his previous lawsuits was wrongly

decided by the United States District Court for the Northern District of Texas. However, that

judgment is final, and this is not the appropriate venue to attack the correctness of that judgment.

                                             ORDER

       Accordingly, plaintiff’s objections (#10) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#8)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

        SIGNED at Beaumont, Texas, this 28th day of August, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
